DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: This claim was not marked up in accordance with 37 C.F.R. 1.121. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."  Failure to properly mark amended claims makes it difficult to ascertain which limitations are new and which have been deleted. Appropriate care in making amendments is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (US Patent No. 3,861,077) in view of Dubarry, Jr. (US Patent No. 5,217,225).
In Reference to Claims 1 and 3
 	Lindquist teaches (Claim 1) A portable spinnable device comprising an elongated body (items 14 and 16, fig’s 1-3) [], said elongated body having an [] vertically oriented cylinder located at the midpoint of the body (item 30, fig’s 1-3), the axis of said cylinder being perpendicular to the elongated body (fig. 3), said cylinder protruding symmetrically from the elongated body (item 30 protrudes from bottom of item 14 and from top of item 16, symmetrically, fig. 3), said cylinder having a hole concentric to the axis of the cylinder (fig. 2), said hole having a diameter slightly larger than the diameter of a pencil (fig’s 1-3 and column 1 lines 30-35), said cylinder creating a clearance underneath the elongated body, said clearance allowing the device to be tilted at an angle from vertical, said angled device being free to rotate (fig. 3, cylinder 30 holds items 14 and 16 to pencil and creates clearance under the device);
	(Claim 3) wherein the integrally-formed, vertically oriented cylinder protrudes symmetrically from the elongated body, allowing said device to be used without requiring a specific side of the device to be oriented up or down (item 30 protrudes from bottom of item 14 and from top of item 16, symmetrically, fig. 3).
	Lindquist fails to teach the shape of the elongated body and the cylinder being integrally formed of claim 1. 
	Dubarry, Jr. teaches (Claim 1) an elongated body with a pointed forward end and an enlarged rearward end  (items 10, 11, 12, and 14, fig. 1); an integrally-formed vertically oriented cylinder (item 16, fig’s 1-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided to have made the spinning device of Lindquist with the feature of making the body with a pointed forward end and enlarged rearward end as taught by the spinning device of Dubarry for the purpose of allowing the spinning device to additionally be used in conjunction with a board game as an indicator while remaining steady as it spins as taught by Dubarry (Summary), making the device more versatile, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the spinning device of Lindquist with the feature of the cylinder being integral to the body as taught by the spinning device of Dubarry for the purpose of creating a more stable structure as taught by Lindquist (column 1 lines 56-63 and column 3 lines 35-40), making the device more reliable, and more attractive to the users. 
	The examiner further notes that it has been held that matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Lindquist teaches a rotating body on a pencil that could be used as an indicator (see top view, fig. 2, item 20 could be used to indicate after spinning), merely claiming a particular shape of the body would not produce any new or different mechanical function, therefore, this particular shape is merely a matter of engineering design choice and is not a patentable advance. 
	Further, it has also been held that making a device an integral one-piece structure as opposed to several parts rigidly secured together is an obvious matter of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Since the elements of a body and a central cylinder are taught in the prior art, merely claiming these elements as a single integral piece vs. separate parts secured together as taught in Lindquist would not produce any mechanical or functional distinction and is, therefore, not a patentable advance. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Dubarry, Jr., and further in view of Hampel (US Patent No. 1,542,874).
In Reference to Claim 4
The modified device of Lindquist teaches all of claim 1 as discussed above. 
Lindquist fails to teach the feature of claim 4. 
Hampel teaches (Claim 4) wherein [an] enlarged rearward end of the elongated body is parallel to the axis of the cylinder (item 12, parallel to item 7, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the spinning device of Lindquist with the feature of an enlarged rearward and extending parallel to the cylinder as taught by the spinning device of Hampel for the purpose of further assisting in holding the spinner in a horizontal position as taught by Hampel (page 1 lines 69-73), creating better stability, making the device more reliable and more attractive to the users. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Dubarry, Jr., and further in in view of Gil Paredes (US Patent No. 2016/0187169 A1).
In Reference to Claim 5
	The modified device of Lindquist teaches all of claim 1 as discussed above. 
	Lindquist fails to teach the feature of claim 5. 
Gil Paredes teaches (Claim 5) wherein [a] pointed forward end of the elongated body is of a distinct color, different than the rest of the device (item 76, fig’s 1 and 5 and paragraphs 0028-0032).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified rotating indicator device of Lindquist with the feature of a different color end as taught by the rotating indicator device of Gil Paredes for the purpose of further drawing a users attention to a portion of the device, allowing the desired indication to be ascertained more quickly as taught by Gil Paredes (background), making the device more versatile, easier to use, and more attractive to the users. 
	Further, the examiner notes that matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). And, that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type / color / aesthetic of spinner does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. color indicia and the substrate e.g. spinner, which is required for patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711